Title: To George Washington from Henry Knox, 18 October 1789
From: Knox, Henry
To: Washington, George


          
            Sir
            New York 18 October 1789
          
          In obedience to your commands to write to you on all occasions I have the honor to inform you that Mr Kean arrived here yesterday from South Carolina. He brings a report which he received through such a channel as induces him to credit it, That a Mr Clark arrived at Savannah on the 2d of this month from the Rock Landing on the Oconee, and informed that the treaty had abruptly broken up without the Commissioners having been able to effect any thing owing to the excessive demands of McGillivray—That the day the indians went off the Commissioners 

sent Genl Pickens and Colonel Few after McGillivray with an invitation to return, which he refused with circumstances of insult—And that the conduct of McGillivray and the indians is imputed to the intrigues of the Spania⟨rds⟩. If this report should be well founded we may soon expect to hear by the way of Savannah from the Commissioners. Any thing that may be received shall be immediately transmitted to you.
          The Count de Moustiers and the Marchioness de Brehan sailed this day. The Marchioness was exceedingly affected on her embark.
          The English packet for September arrived on the 16th—Letters from England state the National Assembly of France to be divided into parties.
          I had the pleasure of seeing Mrs Washington at Church to day in perfect health. I have the honor to be with the most perfect respect Sir Your Obedient Servant
          
            H. Knox
          
        